Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Wray on 3/3/22.

The application has been amended as follows: 
Claim 4. A mounting link (100) according to claim 1, wherein the tubular bas section (200) comprises the first part of the snap lock mechanism configured as the locking lip (210) for engaging with the supporting flange (310) of the tubular body section (300) for an inner luminal side of the tubular body section (300).

Claim 9. A mounting link (100) comprising a tubular base section (200), and a tubular body section (300) wherein the tubular base section (200) comprises: a2) a first part of a snap lock mechanism configured as a locking lip for the tubular body section (300) to engage with; b2) a first male component (220) configured to removably be received by a first female component (320) of the body section (300); wherein the tubular body section (300) comprises: a2) a second part of a snap lock mechanism configured as a supporting flange for engaging with the locking lip of the tubular base section (200); b2) said first female component (320) configured to removably receive said first male component (220) of the tubular base section (200); wherein the first male component (220) of the tubular base section (200) outer wall of the tubular base section (200), and wherein the first female component (320) of the tubular body section (300) is positioned on the inner wall of the tubular body section (300); wherein the tubular base section (200) comprises a first base unit (280) and a second base unit (290); wherein the first base unit (280) comprises a rotation limiting channel (230) configured for rotatably engaging with a stop pin (240) of the second base unit (290); wherein the second base unit (290) comprises: a1) the first part of a snap lock mechanism configured as the locking lip (210) for engaging with the supporting flange of the tubular body section (300); and b1) said first male component (220) configured to removably be received by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632